Citation Nr: 0920466	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-37 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for hearing 
loss of the right ear, currently evaluated as noncompensable.

2.  Entitlement to an increased initial rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling. 

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 until July 
1972, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2005 and November 2006 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

In May 2009 written argument, the Veteran's representative 
raised a claim to reopen entitlement to service connection 
for tinnitus.  Additionally, in the decision below the Board 
grants an increased 70 percent evaluation for posttraumatic 
stress disorder.  Given the Veteran's request for a total 
disability evaluation for pension purposes and his prior 
statements dated in May 2006 and July 2006 that he is 
currently unemployed, the record raises a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
These issues are REFERRED to the RO for appropriate action.

The Veteran's right ear hearing loss and pension claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Since Ma 13, 2005, the Veteran's PTSD has been manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

Effective May 13, 2005, the criteria for a 70 percent 
disability rating for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service treatment records and reports of his post-service 
care.  He has also been afforded a VA examination in October 
2005 to evaluate the nature, extent and severity of this 
condition.  Significantly, the Board observes that the 
Veteran does not report that the condition has worsened since 
that time, and thus a remand is not required solely due to 
the passage of time.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.  

The Veteran seeks a higher initial evaluation for PTSD.  The 
RO granted service connection for PTSD in a November 2005 
rating decision.  At that time, a 30 percent evaluation was 
assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, a decision of the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

As noted above, the Veteran's PTSD was evaluated under 
Diagnostic Code 9411.  Regulations pertaining to the criteria 
for evaluating psychiatric disorders, including PTSD, provide 
for a 30 percent disability rating when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411.  A 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of VA 
medical records and the report of a VA examination.  After 
reviewing the evidence of record, the Board is of the opinion 
that the Veteran's PTSD warrants a higher 70 percent 
evaluation.

The Veteran was afforded a VA examination in October 2005 to 
assess the presence and severity of any current disability.  
The examiner considered the Veteran's complaints and noted 
the Veteran had not undergone prior treatment for PTSD.  The 
examiner provided a detailed description of the Veteran's 
primary stressor of triggering a land mine and seeing a 
friend injured.  He described intense survivor's guilt 
related with this incident.  The Veteran presented with 
prolonged crying in explaining the next stressor where he 
yelled at a fellow soldier and later learned the soldier was 
killed that same day.  Upon his return from Vietnam the 
Veteran returned to work but became mad and quit.  He 
described this as a common experience in jobs.  The Veteran 
also indicated he started college after his return from 
Vietnam but dropped out after a year and a half.  He 
indicated he had been divorced twice and did not have 
children.  He reported he had always been close to his mother 
and indicated he was currently living with his girlfriend. 

Mental status examination reflects the Veteran was casually 
dressed and neat.  He was oriented in all spheres.  He 
reported regular nightmares, most frequently concerning his 
friend who was injured by the landmine.  The nightmares did 
not necessarily occur every week but depended upon the news 
during the week.  He no longer experienced very powerful 
startle reactions and did not appear to be experiencing 
significant flashbacks at the time, although the examiner 
reported these occurred several years ago.  The Veteran was 
very hypervigilant and did not like anyone behind him.  He 
would not sit with his back to a door or otherwise exposed.  
The Veteran denied panic attacks.  He was able to decrease 
his level of drinking over the prior years.  The Veteran 
reported severe survivor's guilt and continued to blame 
himself for the death of his friend. He indicated he was more 
prone to depression as there was less work.  He also related 
he would become mad easily.  

The concluding diagnoses were PTSD chronic, moderate, major 
depression, recurrent, severe and substance abuse disorder in 
partial remission.  The GAF was 46 and the highest GAF during 
the prior year was estimated to be 46.  The examiner 
concluded the Veteran had classic signs and symptoms of PTSD 
that were at one time more intense than they were currently.  
While the Veteran experienced recurrent nightmares, these and 
other themes were not especially frequent.  The examiner 
noted the Veteran did not experience powerful flashbacks or 
startle reaction.  The Veteran did not describe any triggers 
of flashbacks.  The Veteran reported thought intrusions and 
his level of hypervigilence remained very high.  The examiner 
explained the strongest symptom was depression which was 
driven by the Veteran's intense survivor's guilt.  The 
examiner indicated the symptoms were traceable to severe 
instances of loss in Vietnam.  The Veteran self-treated with 
alcohol but was drinking much less than he did a few years 
prior to the examination.  

While VA outpatient treatment records do not reflect any 
targeted mental health treatment, they do include complaints 
and diagnoses of insomnia and alcohol abuse, two symptoms 
noted by the examiner to be related to the Veteran's PTSD.  
Additionally, the Veteran reported on his November 2006 
Substantive Appeal (form VA 9) that he thought about Vietnam 
all the time.  He explained he dreamed of firefights at least 
once a week.  He described constant thoughts of Vietnam and 
difficulty sleeping at night.  He described nightmares so 
severe he fell out of bed.  He also indicated he drank 
heavily as a way of coping with these symptoms.  

After a thorough analysis of the record, the Board finds the 
criteria for an increased evaluation of 70 percent have been 
approximated.  In this regard, there is no indication that 
the Veteran's PTSD has manifested with suicidal ideation, 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, near continuous panic, spatial 
disorientation or a neglect of personal appearance and 
hygiene.  However, the Veteran has clearly demonstrated other 
symptoms which are contemplated by the higher 70 percent 
evaluation.  For example, although the Veteran has a 
girlfriend and described having a close relationship with his 
mother, demonstrating some ability to maintain effective 
relationships, the record also indicates he was twice 
divorced.  Additionally, there was no indication that the 
Veteran maintained relationships with other friends or 
coworkers.  Furthermore, the Veteran described depression 
fueled by severe survivor's guilt.  In other words, his 
depression affected his ability to function.  He also 
demonstrated severe hypervigilance and an impaired impulse 
control demonstrated by episodes of getting mad over nothing.  
The Veteran has also described flashbacks, persistent 
nightmares, sleep problems, and intrusive thoughts.  

The evidence also shows that the Veteran has been assessed as 
having a Global Assessment of Functioning (GAF) score as of 
46, which reflects severe occupational impairment.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); (Observing that GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness" under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.); see Richard v. Brown, 9 Vet. 
App. 266, 267 (1996). 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the- doubt" rule, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue.  The mandate to accord the benefit of 
the doubt is triggered when the evidence has reached such a 
stage of balance.  In this matter, the Board is of the 
opinion that this point has been attained.  In sum, because 
there is significant evidence in support of a higher rating 
evaluation, the benefit of the doubt will be given to the 
Veteran and an increased evaluation of 70 percent will be 
assigned.  The Board notes, however, that the record 
otherwise fails to show the Veteran has manifested with 
symptoms meeting the criteria for a 100 percent rating.  The 
overall picture is more akin to the kind of symptoms 
contemplated by the criteria for the 70 percent rating.  
Specifically, the Veteran's PTSD is not characterized by 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Accordingly, 
with application of the benefit of the doubt doctrine, the 
Board finds that the Veteran's PTSD warrants a 70 percent 
evaluation.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Finally, because the 70 percent rating represents the highest 
rating available since the effective date of service 
connection, staged rating is not necessary.

The Board has also considered whether an extra-schedular 
evaluation is warranted in this case in light of the 
Veteran's reports of being unable to hold a regular job.  In 
exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is 
a three- step analysis for determining whether an extra-
schedular disability rating is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra- 
schedular rating.  Id.

The Veteran's symptoms associated with his service-connected 
PTSD have been demonstrated to nightmares, flashbacks, 
hypervigilence, irritability, startle response and self-
treatment with alcohol.  All of these symptoms are 
contemplated by the rating criteria. See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 (2008).  Further, the evidence of 
record does not otherwise show that such symptoms alone have 
resulted in marked interference with employment or frequent 
hospitalizations.  Thus, as the rating criteria reasonably 
describe the Veteran's disability, referral for the 
assignment of an extra-schedular disability rating is not 
warranted.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, effective May 13, 2005, a 70 percent 
disability rating for PTSD is granted.





REMAND

The Veteran has raised a claim of service connection for 
hearing loss of the left ear.  The adjudication of the claim 
may have a direct impact on the issue of whether he is 
entitled to a higher rating for hearing loss of the right 
ear.  The law provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Similarly, the Board's 
increase in the rating for his PTSD, as well as the 
evaluation of his hearing loss, could impact whether he is 
eligible for nonservice-connected pension.  Harris; see also 
Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999).  Where 
a Veteran is entitled to both compensation and pension, only 
the greater benefit will be awarded, unless the veteran 
specifically elects the lesser benefit.  See 38 C.F.R. 
§ 3.151(a) (2009).  As such, any Board action on the claim 
for nonservice-connected pension benefits would, at this 
juncture, be premature.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of his left ear hearing loss and 
the severity of his right ear hearing 
loss.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely as not that his left ear hearing 
loss is related to or had its onset in 
service, or is related to his right ear 
hearing loss.  The rationale for all 
opinions expressed should be provided in a 
legible report.  

2.  The RO should adjudicate whether 
service connection is warranted for left 
ear hearing loss and thereafter 
readjudicate the appeal.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


